Pine, J.
(concurring.) I concur in the result, but would affirm
for a different reason. Family Court Act § 433 (renum § 433 [a], eff Nov. 1, 1985) provides that on the return date of the summons, respondent shall be advised of his right to counsel and shall be given an opportunity to be heard and to present witnesses. The record before us does not include the proceedings on the date the summons was returnable and thus we cannot determine whether respondent was so advised (cf. Matter of Dickstein v Dickstein, 99 AD2d 929). I therefore agree with the majority that a reversal is mandated. I note, however, that had the record revealed that respondent was adequately advised of his right to counsel, I would affirm. While I agree that in some circumstances an adjournment may be warranted, respondent’s failure to notify his attorney of the hearing date does not constitute such a circumstance. (Appeal from order of Monroe County Family Court, Affronti, J. — arrearages.) Present — Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.